DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 11/17/2021 is/are being considered by the examiner.
Claims 1-11 are pending:
Claims 12 are canceled

Amendment New Matter Objection
The amendment filed 11/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to Para36 of “into which a spring connection 218 extends” is not supported by the original disclosure. Para20 is the closest to providing support states “Further, at least one of the multiple tiltable support structures may be secured to at least one of the multiple radial bearing bodies by means of a spring connection. The spring connection is a low-cost part for implementing a tilting functionality.”, however this fails to disclose that element 218 is spring connection. One of ordinary skill in the art would not inherently consider element 218 as originally disclosed in Fig8 is to be a spring connection, as element 218 may be any number structures that may include structural support rod or an alignment rod, for an example potential structure disclosed by element 218.
Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are mostly persuasive.  The majority of the drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are mostly persuasive.  The majority of the 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a have been fully considered. 
As noted above, the amendment to Para36 of “into which a spring connection 218 extends” is not supported by the original disclosure. Para20 is the closest to providing support states “Further, at least one of the multiple tiltable support structures may be secured to at least one of the multiple radial bearing bodies by means of a spring connection. The spring connection is a low-cost part for implementing a tilting functionality.”, however this fails to disclose that element 218 is spring connection. One of ordinary skill in the art would not inherently consider element 218 as originally disclosed in Fig8 is to be a spring connection, as element 218 may be any number structures that may include structural support rod or an alignment rod, for an example potential structure disclosed by element 218.


Applicant asserts, page 12, that Stiesdal only teaches a single bearing 4 and a single bearing 5.
The office is confused by applicant’s line of assertion, as the claim language does not require additional bearings beyond the down/up wind bearings that have been mapped to bearings 5/4 respectively. The office invites applicant to more clearly express the asserted deficiency of the rejection of record.
Applicant asserts, page 12-13, that Stiesdal fails to disclose a radial tiltable support structure.
The office respectfully notes that the rejection of record was based on the combination of Stiesdal and O’Reilly and that the tiltable feature relied upon in the rejection of record came from O’Reilly and not from Stiesdal.
Applicant asserts, page 13/14, “Arriving at the present invention would require substantial reconstruction of the structure of Stiesdal, and therefore the combination constitutes impermissible hindsight reasoning.”
The office respectfully notes that impermissible hindsight reasoning and substantial reconstruction of a base reference are two different distinct concepts that do not inherently invoke each other. Further, “substantial reconstruction of the structure of [reference]” is not the standard for non-obviousness. The office assumes that applicant is attempting to reference the standard of “undue experimentation”, however the combination of the rejection of record would not require one of ordinary skill in the art to perform undue experimentation. There is not impermissible hindsight reasoning in the combination of the rejection of record as a person having ordinary skill in the art before the effective filing date of the claimed invention would have hand the motivation of gaining the advantages of a simple and cost effective bearing pad structure that provides improved bearing stiffness and improved replacement allowance to the arrangement of Stiesdal in order to apply the teachings of the tiltable bearing pad arrangement of O’Reilly to the arrangement of Stiesdal. 
Applicant asserts, page 13-14, that it “is not possible” for curved shim plate 35 to be curved due to the adjacent arrangement of body 23 and housing 13.
The office respectfully notes the citation to C6L40-54 of O’Reilly that states that shim plate 35 is curved, and the office would like to further note that, in general, it is possible curved surfaces to be adjacent and still ‘nest’ within each other; common eating bowls would be an example.
Applicant asserts, page 14, that the tiltable arrangement of O’Reilly is fixed to the housing 13 as opposed to pad 15.
The office notes that the tiltable arrangement is attached to both the housing and the pad.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/01/2021 is/are being considered by the examiner.


Drawings
The drawings are objected to because
Fig3
Hashing designating separate components does not properly correspond between Fig3 and 5;
bottom of Fig3 within region V uses the same hashing for structure 300/302, however the top of Fig3 within corresponding region V uses different hashing for parts 300/302. Para33 discloses that “axial collar 301 extends along an entire circumference of the drive shaft 90”, thus there is a drawing error.
Fig5
Rotate view to be flat, as opposed to currently off-cocked angle
Ref char 103 indicates empty space as “radial bearing body”
Fig7
Show 8-8 cross-sectional cut indicator, per Para36
Might be easier/clearer to indicate on Fig6
Fig9
Improperly numbering of views, see MPEP 1.84(u)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 11, “a spring connection”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Recitations of “and/or” will be read as “or” due to BRI.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“attachment means” first recited in claim 4
Corresponding structure:
A through hole, bolt, threaded bolt, as informed by Para14/15 and original claim 5
Or equivalents

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“means of at least one fastening element” first recited in claim 8
Corresponding structure:
Bolts, as informed by Para39
The office notes that:
Para14 discloses the corresponding structure for “attachment means element” which is a different structure than “fastening element” in the instant application
Para17 discusses “fastening element” but fails to provide corresponding structure
Or equivalents
“means of a spring connection” first recited in claim 11
Corresponding structure:
No corresponding structure – See 35 USC 112 section below.
The office notes that while Para20 states “Further, at least one of the multiple tiltable support structures may be secured to at least one of the multiple radial bearing bodies by means of a spring connection. The spring connection is a low-cost part for implementing a tilting 
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“means of limit stops” first recited in claim 7
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 2/3
Claim 2 L1-2 recites “a first interface plate side” and Claim 3 L2-3 references this structure as “the first curved interface plate side”, thus invoking inconsistent formal antecedent basis between claims 2/3
The office notes that consistent referencing between the first and second plate sides of claims 2/3 would provide the clearest claim construction.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11
L2-3, limitation “means of a spring connection” renders the claim indefinite, as discussed directly below.

Claim 11 limitation “means of a spring connection” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11
L2-3, limitation “means of a spring connection” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation; as Para20 is the closest disclosure to providing written support states “Further, at least one of the multiple tiltable support structures may be secured to at least one of the multiple radial bearing bodies by means of a spring connection. The spring connection is a low-cost part for implementing a tilting functionality.”, however this fails to disclose any corresponding structure that performs the claimed functionality.
Note based on specification amendment dated 11/17/2021:
One of ordinary skill in the art would not inherently consider element 218 as originally disclosed in Fig8 is to be a spring connection, as element 218 may be any number structures that may include structural support rod or an alignment rod, for an example potential structure disclosed by element 218.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6
Limitation “wherein the cylindrical seat is formed in the bearing housing.” fails to specify a further limitation of the arrangement as recited in claim 1 L16-17 “a cylindrical seat of the bearing housing”, as per 112(d) “improper dependent form for failing to further limit the subject matter of the claim upon which it depends”, and per MPEP 608.01(n).III.ii which states that 35 U.S.C. 112(d) “requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal (US 9,995,283 or US 2017/0260970 in the alternative) in view of O’Reilly (US 5,743,657).
NOTE: all Stiesdal citations will be written in reference to the patent version, for the sake of clarity of the record.
Claim 1
Stiesdal discloses:
“A bearing arrangement for a wind turbine (Fig1-6) comprising:
a bearing housing (stationary housing 1);
a drive shaft (rotatable shaft 2) arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing (best seen Fig1);
a downwind bearing (radial bearing 5); and
an upwind bearing (radial bearing 4), wherein the downwind bearing and the upwind bearing are arranged between the bearing housing and the drive shaft (best seen Fig1), further wherein the downwind bearing and/or the upwind bearing is a radial fluid bearing (radial bearings 4/5; C2L25-28) comprising multiple radial bearing bodies (best seen Fig1/3, multiple radial bearings 4/5) …
…”
Stiesdal is silent to a particular tiltable support structure or a curved interface plate in contact with a cylindrical seat, however Stiesdal does disclose (C4L22-39) that the radial bearing arrangement supports both radial forces and tilting moments.
O’Reilly teaches (Fig1-4, bearing arrangement 12) that:
… multiple radial tiltable support structures (ball 23) secured to the multiple radial bearing bodies (best seen Fig1), 
wherein each one of a multiple of radial bearing pads (tilting pad 15.sub.1-4) is attached to a corresponding one of the multiple radial tiltable support structures (ball 23, best seen Fig1) and the multiple radial bearing pads are arranged about the drive shaft (best seen Fig1, pads 15, shaft 11);
wherein at least one curved interface plate (curved shim plate 35; C6L40-54) is attached to at least one of the multiple radial bearing bodies opposite one of the multiple radial bearing pads (best seen Fig1, curved shim plate 35 attached to bearing oppose pad 15), and the interface plate is arranged in contact with a cylindrical seat of the radial fluid bearing (seat of housing 13 radially outwards of curved shim plate 35).”
O’Reilly further teaches (C2L38-43) that the arrangement of O’Reilly provides the advantage of a simple and cost effective bearing pad structure that provides improved bearing stiffness and improved replacement allowance.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of the tiltable bearing pad arrangement of O’Reilly to the arrangement of Stiesdal in order to gain the advantages of a simple and cost effective bearing pad structure that provides improved bearing stiffness and improved replacement allowance to the arrangement of Stiesdal.
Claim 2
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein a first interface plate side of the at least one curved interface plate is in contact with the cylindrical seat and has a curvature corresponding to a curvature of the cylindrical seat (O’Reilly: best seen Fig1, curved shim plate 35; C6L40-54).”
Claim 3
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 2, wherein a second interface plate side of the at least one curved interface plate is located opposite of the first curved interface plate side and is predominantly plain or plain (O’Reilly: best seen Fig1, curved shim plate 35 lacks any significant protrusions).”
Claim 4
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein the at least one curved interface plate comprises at least one interface plate attachment means for attaching the at least one curved interface plate to the at least one of the multiple radial bearing bodies (O’Reilly: best seen Fig1, curved shim plate 35 has multiple through holes corresponding to bolts 29 and shank 52).”
Claim 5
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 4, wherein the at least one interface plate attachment means is an interface plate through hole (O’Reilly: best seen Fig1, curved shim plate 35 has multiple through holes corresponding to bolts 29 and shank 52).”
Claim 6
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein the cylindrical seat is formed in the bearing housing (O’Reilly: best seen Fig1, cavity seat 28 formed in housing 13).”
Claim 7
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein the at least one of the multiple radial bearing bodies to which the at least one curved interface plate is attached is fixed by means of limit stops attached to the cylindrical seat (O’Reilly: best seen Fig1, pad 15 is fixed by way of pad stops 45 which itself is attached to housing 13 which forms cavity seat 28), further wherein the limit stops are adjacent to the at least one of the multiple radial bearing bodies in a tangential direction along a circumference of the cylindrical seat (O’Reilly: best seen Fig1, pad stops 45 are circumferentially adjacent to the bearing bodies).”
Claim 8
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein the at least one of the multiple radial bearing bodies to which the at least one curved interface plate is attached is fixed to the cylindrical seat by means of at least one fastening element (O’Reilly: best seen Fig1, recess socket 22 is fixed to cavity seat 22 of housing 13 by way of bolts 29), further wherein the at least one fastening element at least partially extends through the at least one of the multiple radial bearing bodies (O’Reilly: best seen Fig1, bolts 29).”
Claim 9
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein at least one of the multiple radial tiltable support structures comprises a ball head (O’Reilly: best seen Fig1, ball 23 and recess socket 22 are hemispherical; C4L10-25).”
Claim 10
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 9, wherein the at least one of the multiple radial bearing bodies securing the at least one of the multiple radial tiltable support structures comprising the ball head comprises a ball socket for the ball head (O’Reilly: best seen Fig1, ball 23 and recess socket 22 are hemispherical; C4L10-25).”
Claim 11
The combination of Stiesdal and O’Reilly, disclose: “The bearing arrangement according to claim 1, wherein at least one of the multiple tiltable support structures is secured to at least one of the multiple radial bearing bodies by means of a spring connection (O’Reilly: C5L27-30 in particular with C4L66-C5L30 for full context, biasing spring on shank 52 to urge ball 23 contact with recess socket 22).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799